PER CURIAM.
Edmund Gray appeals the order denying his motion to correct an illegal sentence, filed in the circuit court pursuant to Florida Rule of Criminal Procedure 3.800(a). The State concedes that the scoresheet submitted to the trial court is incorrect. On the face of the scoresheet it appears that the prosecution grossly miscalculated the number of points Gray should have been assessed for his prior offenses. We reverse and remand for submission of a corrected scoresheet, and for *485resentencing, if necessary, in accord with the sentencing guidelines.
Reversed and remanded.
BLUE, A.C.J., and FULMER and CASANUEVA, JJ., Concur.